Title: From John Adams to John Bayard, 28 June 1798
From: Adams, John
To: Bayard, John


To the Judges of the Court of Common Pleas, Justices of the Court of general Quarter Sessions of the Peace, Grand Jurors and Bar of the County of Somerset, in the State of New Jersey
Gentlemen
Philadelphia June 28 1798


This respect full Address Subscribed with Names of various Classes of Citizens So respectable, which has been presented to me by your Senator in Congress Mr Stockton, does me great honour.
It is impossible to contemplate the Aggressions, Injuries and Insults committed by the French Republic against the Government and People of the United States without Indignation. The temperate Policy of America has been pursued to the Utmost Limits consistent  with the Safety of the State.
The long Catalogue of atrocious Crimes  against Humanity Civility, Law and Justice enumerated by you, is in no instance exaggerated
If our Citizens are roused from their Lethargy, and have done away all blind Attachment and infatuated fondness for other Countries, they may confidently hope for a Spirit of Union and Patriotism which under heaven will frustrate the Machinations of any insulting perfidious and insulting Foe.
The Support of our national Independence and Dignity by Gentlemen of your respectable Stations and Characters will have a great Effect.

John Adams